Name: Commission Regulation (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on actions in the field of beekeeping
 Type: Regulation
 Subject Matter: production;  financing and investment;  agricultural activity;  marketing;  agricultural policy
 Date Published: nan

 30.4.2004 EN Official Journal of the European Union L 163/83 COMMISSION REGULATION (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on actions in the field of beekeeping THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation 797/2004 (1), and in particular Article 6 thereof, Whereas: (1) Regulation (EC) No 797/2004 replacing Council Regulation (EC) No 1221/97 (2) lays down measures for the purpose of improving the conditions under which beekeeping products is produced and marketed. In the interest of clarity, it should be repealed Commission Regulation (EC) No 2300/97 of 20 November 1997 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey (3) and it should be replaced by a new Regulation. (2) Article 1 of Regulation (EC) No 797/2004 states that Member States may establish apiculture programmes. It is necessary to specify the basic elements that these programmes are required to contain and the time limit for their transmission to the Commission. (3) The Community's financial contribution to national programmes should be restricted, by reference to each Member State's share of the total number of hives in the Community. (4) The Member States are to monitor programmes implemented pursuant to this Regulation. Those monitoring measures are to be notified to the Commission. (5) Consistency between measures of apiculture programmes and other measures under the various Community policies must be ensured during the implementation of programmes. In particular, any over-compensation owing to the combination of aid and any other inconsistency in the definition of measures must be avoided. (6) In order to allow certain flexibility in the implementation of the programme, the financial limits notified for each measure may vary by certain percentage without, however, exceeding the overall ceiling for the annual programme. If use is made of the flexibility allowed in implementation of the programme, the Community financial contribution must not exceed the limit of 50 % of the expenditure actually borne by the Member State concerned. (7) In order to allow more flexibility in the implementation of the programme, the measures of the programmes could be adapted during the implementation of the programme, however modified actions must be the same as measures provide for in Council Regulation (EC) No 797/2004. (8) Rules should be adopted for setting the conversion rates to be applied to the financing of national programmes. (9) Rules concerning its content should be laid down to ensure that the studies referred to in Article 3 of Regulation (EC) No 797/2004 are carried out and up to date in a consistent fashion. (10) The measures provided for in this Regulation are in accordance with the opinion of the Eggs and Poultrymeat Committee, HAS ADOPTED THIS REGULATION: Article 1 The national programmes referred to in Article 1 of Regulation (EC) No 797/2004 (hereinafter referred to as the apiculture programmes) shall: (a) describe the situation in the sector making it possible to update regularly the structural data in the study referred to in Article 3 of Regulation (EC) No 797/2004; (b) state its aims; (c) give a detailed description of the measures involved, with unit costs where appropriate; (d) state the estimated costs and financing plan broken down yearly at national and regional level; (e) refer to the applicable laws, regulations and administrative provisions; (f) list the representative organizations and bee-keeping cooperatives that collaborated in drawing up the apiculture programmes; (g) set up the monitoring and assessment arrangements of the apiculture programme. Article 2 1. Member States shall notify their apiculture programme to the Commission before 15 April of the first year of the three years period applied by the programme. However, for the year 2004, Member States shall notify their apiculture programme for 15 May at latest. 2. The annual exercises of the apiculture programme are established from 16 October each year to 15 October of the following year. 3. The apiculture programme measures, laid down for every year of the three years period, shall be entirely executed before 31 August of the following year. Payments shall be carried out during the exercise. Article 3 Community part-financing of apiculture programmes shall be restricted for each Member State to an amount corresponding to its share of the total number of beehives in the Community, as stated in Annex I to this Regulation. However, if one or more Member States does not notify its apiculture programme within the time limits laid down in Article 2 (1), or does not use all of the amount of part-financing referred to in the first paragraph, the shares of the other Member States may be increased in proportion to their share. Article 4 Member States shall forward to the Commission, together with their apiculture programmes, documents specifying how the programmes are to be monitored. The monitoring checks shall be designed to verify compliance with the terms on which aid is granted under the national programmes. These shall consist of both administrative and on-the-spot checks. Sufficient proof of these controls shall be available by the paying agencies. Article 5 1. Member States shall communicate to the Commission the list of measures on apiculture included in national operational programmes under Objectives 1 and 2 laid down by Council Regulation (EC) No 1260/1999 (4), before the date referred to in Article 2 (1). 2. The same measure may not be the subject of payments simultaneously under Regulation (EC) No 797/2004 and under another Community aid scheme, in particular respect of Council Regulation (EC) No 1257/1999 (5). Article 6 The financial limits for each measure may be increased or reduced by a maximum of 20 % provided that the overall ceiling for the annual programme is not exceeded and the Community contribution to financing of the apiculture programme does not exceed 50 % of the expenditure borne by the Member State concerned. Article 7 The measures of the apiculture programmes could be adapted during the annual exercise, however they must be in accordance with Article 2 of Council Regulation (EC) No 797/2004 and shall be approved in accordance with article 5 of the same Regulation. Article 8 The conversion rate to be applied to the amount referred to in Article 3 shall be the rate in force on1 May of the year in which the programme is notified. Article 9 The studies referred to in Article 3 of Regulation (EC) No 1221/97 shall refer the points indicated in Annex II to this Regulation. Article 10 Regulation (EC) No 2300/97 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex III. Article 11 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 125, 28.4.2004, p. 1. (2) OJ L 173, 1.7.1997, p. 1. (3) OJ L 319, 21.11.1997, p. 4. Regulation last amended by Regulation (EC) No 1387/2003 (OJ L 196, 2.8.2003, p. 22). (4) OJ L 161, 26.6.1999, p. 1. (5) OJ L 160, 26.6.1999, p. 80. ANNEX I Member State Bee census Number of hives BE 100 000 DK 155 000 DE 893 000 EL 1 380 000 ES 2 397 840 FR 1 150 000 IE 20 000 IT 1 100 000 LU 10 213 NL 80 000 AT 336 139 PT 590 000 FI 47 000 SE 145 000 UK 274 000 Total 8 678 192 ANNEX II Study on the structure of the apiculture sector, as referred to in Article 9 1. Hives and bee keepers Professional beekeeper's hives: Total hives: Professional beekeepers (a): Total beekeepers: 2. Marketing structures Production (b): Direct sales to consumers Direct sales to retailers Sales for market preparation/to dealers Sales to industry Imports: Sales to dealers/for market preparation/to industry Exports: 3. Prices 4. Production and market preparation costs Fixed costs: Variable costs:  Detailed breakdown if available covering:  varroasis control costs  winter feeding  packaging (containers)  transhumance 5. Honey quality Certificates of specific character: Council Regulation (EEC) No 2082/92 (1) Designation of origin: Council Regulation (EEC) No 2081/92 (2) Geographical indication: Regulation (EEC) No 2081/92 Notes: (a) A professional beekeeper is one running more than 150 hives. (b) Where possible please indicate type of honey and size of holding. ANNEX III Correlation table Regulation (EC) No 2300/97 This Regulation Article 1 Article 1 Article 2(1) Article 2(1) Article 2(2) Article 2(2) Article 2(3) Article 3 Article 3 Article 4(1) Article 4, subparagraphs 1 and 2 Article 4(2) Article 5(1) Article 4(3) Article 5(2) Article 4bis Article 6 Article 7 Article 5 Article 8 Article 6 Article 9 Article 10 Article 7 Article 11 Annex I Annex I Annex II Annex II  Annex III